Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-18-2006

Belas v. Juniata Cty Sch
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4385




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Belas v. Juniata Cty Sch" (2006). 2006 Decisions. Paper 317.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/317


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-4385


                                  CAROL J. BELAS,
                                         Appellant

                                           v.

                     JUNIATA COUNTY SCHOOL DISTRICT;
                         THOMAS E. MUIR, individually,
                        and in his capacity as Superintendent
                        of the Juniata County School District


                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 04-cv-00505)
                        District Judge: Honorable Yvette Kane


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 25, 2006

             Before: RENDELL, CHAGARES and ROTH, Circuit Judges

                              (Filed: October 18, 2006)


                             OPINION OF THE COURT


RENDELL, Circuit Judge.

      Plaintiff-Appellant Carol Belas appeals the grant of summary judgment by the

District Court in favor of defendants. We will affirm the grant of summary judgment
substantially for the reasons set forth by the District Court in its well-reasoned and

detailed Memorandum and Order, dated August 26, 2005.

                                              I.

       Belas became principal of the Monroe, Susquehanna, and Thompsontown -

Delaware Elementary Schools in August, 2001. Evidence was offered in support of

defendants’ summary judgment motion that soon after her hiring Belas engaged in a

pattern of inappropriate behavior. Among other infractions, she failed to secure

confidential student files, harassed staff members, violated written directives issued by

the superintendent, and in general failed to conduct herself as principal with any modicum

of professionalism or competence. After several warnings, written reprimands, and

disciplinary conferences with superintendent Thomas Muir of the Juniata County School

District, Belas was suspended without pay for three days. The pattern continued

unabated, however, and Belas received four more reprimands, two in March 2002 and

two in May 2002. In June of 2002, Muir sought Belas’s termination by the School Board.

       After protracted hearings in which Belas was represented by counsel, the Board

voted to terminate her employment. Belas appealed the decision to the Pennsylvania

State Department of Education. In a 42-page opinion, the Secretary of Education rejected

the appeal. Belas appealed that determination but also filed a separate action against

Muir and the School Board in the United States District Court for the Middle District of

Pennsylvania claiming that her firing deprived her of her constitutional right to due

process. Her state appeal is still pending, but defendants do not claim that Belas’s federal

                                              2
action is barred by the unexhausted state proceeding. See Alvin v. Suzuki, 227 F.3d 107,

116 (3d Cir. 2000) (“In order to state a claim for failure to provide due process, a plaintiff

must have taken advantage of the processes that are available to him or her, unless those

processes are unavailable or patently inadequate.”); McDaniels v. Flick, 59 F.3d 446, 460

(3d Cir. 1995) (“[A] discharged employee cannot claim in federal court that he has been

denied due process because his pretermination hearing was held by a biased individual

where he has not taken advantage of his right to a post-deprivation hearing before an

impartial tribunal that can rectify any possible wrong committed by the initial

decisionmaker.”).

       The District Court granted summary judgment in favor of defendants on all five

claims brought by the plaintiff, including her due process claims and other claims not

appealed to this Court. Plaintiff-Appellant appeals the entry of summary judgment on

two of those claims: a claim that her suspension without pay violated due process, and a

claim that her termination proceedings (including her appeal to the Secretary) violated

due process.

                                              II.

       We review the entry of summary judgment by applying the same standard the

lower court applied. Smathers v. Multi-Tool, Inc./Multi-Plastics, Inc., 298 F.3d 191, 194

(3d Cir. 2002). Summary judgment shall be rendered “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is

                                              3
entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       To begin with the most recent proceeding, Belas attacks the decision by the

Secretary, claiming that the decision to review the record of the proceedings before the

School Board without additional live testimony violated due process. We agree with the

District Court that Belas cites no case or regulation which requires that the Secretary

consider additional live testimony, and that Belas retains an opportunity to challenge the

Secretary’s determination in her state appeal.

       Second, Belas attacks the process which ultimately led to her firing. She claims

that it was unconstitutional for the Board to limit proposed findings of fact to ten pages

(she submitted no proposed findings of fact); that the Board relied on hearsay; that she

did not receive documents from the Board until it was time to begin her case; and that she

was not provided with a bill of particulars setting forth in greater detail the 20 page

document containing the charges against her. For substantially the reasons provided by

the District Court, we agree these claims are spurious and present no genuine issues of

material fact.

       Finally, Belas attacks her suspension. A wrongful suspension without pay may

raise due process concerns. Gniotek v. City of Philadelphia, 808 F.2d 241, 244 (3d Cir.

1986). Muir suspended Belas without pay on June 26, 2002, a status that continued until

she was terminated. Belas claims that she was never granted a hearing on her suspension

during the 18 months that her case was being examined by the Board.

       The Supreme Court has described the “root requirement” of the Due Process

                                              4
Clause as being “that an individual be given an opportunity for a hearing before he is

deprived of any significant property interest.” Boddie v. Connecticut, 401 U.S. 371, 379

(1971). As the District Court noted, immediately prior to suspending Belas, Muir met

with her and informed her of what was about to happen. He provided her a written

memorandum outlining the reasons for her suspension and for her impending termination

proceeding. Belas objected to the suspension but Muir was unmoved. Belas claims that

Muir was biased, and accordingly the process afforded her was not meaningful and

therefore inadequate under the requirements of the Due Process Clause.

       We have held that the existence of a neutral, post-deprivation arbiter obviates the

need for the “excessive pretermination precaution” of requiring pre-deprivation hearings

to be conducted by unbiased or unconnected individuals. Here, as noted above, the

relevant deprivation occurred when Belas was suspended without pay. As we wrote in

McDaniels v. Flick, “[u]sually, an employment termination decision is made initially by

the employee’s direct supervisor . . . a sensible approach given that such person often is

already familiar with the employee’s abilities and shortcomings as well as the needs and

interests of the employer organization. Yet, these individuals are also likely targets for

claims of bias or improper motive simply because of their positions.” 59 F.3d at 460. We

held that due process did not require that pre-deprivation hearings be conducted by

persons with no history with the complaining individual. “On the whole, we do not think

that such excessive pretermination precaution is necessary where the state provides a

neutral tribunal at the post-termination stage that can resolve charges of improper

                                              5
motives.” Id. As discussed, that tribunal was and is available and as such Belas’s

suspension claim must fail.

       For these reasons and reasons set forth by the District Court, the order of the

District Court will be affirmed.




                                             6